TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 7, 2013



                                      NO. 03-12-00310-CV


     Texas Alcoholic Beverage Commission and Alan Steen, Administrator, Appellants

                                                v.

   Connoisseur Encounters Company, Inc., d/b/a The Wine Cellar at Bee Cave, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellee’s motion to dismiss the appeal in the above cause,

and the Court having fully considered said motion is of the opinion that same should be granted.

IT IS THEREFORE ordered that said motion is granted and that the appeal is dismissed. It is

FURTHER ordered that each party shall pay the costs of the appeal incurred by that party, both

in this Court and the court below, and that this decision be certified below for observance.